EXHIBIT 10.4
Execution Version
MASTER LOAN AND SECURITY AGREEMENT
(U.S.)
Dated as of June 29, 2009
among
ICON ION, LLC,
as Lender,
and
ARAM SEISMIC RENTALS, INC.,
as Borrower
and
ION GEOPHYSICAL CORPORATION,
as Guarantor

 



--------------------------------------------------------------------------------



 



MASTER LOAN AND SECURITY AGREEMENT
     THIS MASTER LOAN AND SECURITY AGREEMENT is made as of June 29, 2009 by and
among ARAM SEISMIC RENTALS, INC., a Texas corporation (“Borrower”), with its
principal office located at 2105 CityWest Blvd., Suite 400, Houston, Texas
77042, ION GEOPHYSICAL CORPORATION, a Delaware corporation (the “Guarantor”),
with its principal office located at 2105 CityWest Blvd., Suite 400, Houston,
Texas 77042, and ICON ION, LLC, a Delaware limited liability company (the
“Lender”), with its principal office located at 100 Fifth Avenue, 4th Floor, New
York, New York 10011.
RECITALS

A.   Lender has agreed with Borrower that, at Borrower’s request, Lender shall
make the Loan available to Borrower on the terms and subject to the conditions
set forth in this Agreement.   B.   Borrower and Lender desire that this
Agreement serve as a master agreement that sets forth the terms and conditions
governing the Loan that Lender may make to Borrower.

AGREEMENT
NOW, THEREFORE, in consideration of the representations, warranties and
covenants set forth herein, and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto
agree as follows:
ARTICLE 1
DEFINITIONS

1.1   Defined Terms. As used in this Agreement, the following terms shall have
the following meanings (such meanings to be equally applicable to both the
singular and plural forms of the terms defined):       “Affiliate” means, with
respect to a specified Person, another Person that directly, or indirectly
through one or more intermediaries, controls or is controlled by or is under
common control with the Person specified. “Control” means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management or policies of a Person, whether through the ability to exercise
voting power, by contract or otherwise, and the terms “controlling” and
“controlled” have corresponding meanings.       “Agreement” means this Master
Loan and Security Agreement and all Schedules and Exhibits annexed hereto and
made a part hereof, as the same may be amended, restated, supplemented,
modified, renewed or replaced from time to time.       “Applicable Law” means,
at any time, with respect to any Person, property, transaction or event, all
applicable laws, statutes, regulations, treaties, judgments and decrees and all
applicable official directives, rules, consents, approvals, by-laws, permits,
authorizations,

1



--------------------------------------------------------------------------------



 



    guidelines, orders and policies of any governmental or regulatory body or
Persons having authority over such Person, property, transaction or event.

    “Assignment” means a collateral assignment in the form of Exhibit B attached
hereto pledging to Lender as security for the Loan Borrower’s right, title and
interest in, but not the obligations of Borrower under, the Contracts described
in Schedule 1 thereto.       “Bankruptcy Code” means Title 11 of the United
States Code and the regulations thereunder as amended and in effect from time to
time, and any successor statutes.       “Business Day” means any day, other than
a Saturday, Sunday or other day on which banks are not open for business in New
York, New York.       “Canadian 2009 Loan Agreement” shall mean the Master Loan
and Security Agreement, dated June 29, 2009, as amended, among ICON ION, LLC, as
lender, Canadian Borrower, as borrower, and ION Geophysical Corporation, as
guarantor and all Loan Documents (as defined therein) pursuant thereto.      
“Canadian Borrower” means ARAM Rentals Corporation, a Nova Scotia unlimited
company, and its successors and permitted assigns.       “Certificate” means the
Certificate of Formation and Bylaws of Borrower.       “Closing Date” means
June 29, 2009 or such other date as Lender and Borrower may mutually agree upon.
      “Collateral” has the meaning provided in Section 3.1.       “Contract”
means a written lease, installment sale contract or other agreement evidencing
payment obligations relating to the leasing or financing of Equipment, in each
case, together with all schedules, riders, addenda or supplements thereto,
provided that each such Contract is consistent with TSRI’s past practices.      
“Contract Receivables” means, with respect to a Contract, all amounts due and
payable or to become due and payable under such Contract, together with all
rights to receive such amounts under such Contract.       “Contribution
Agreement” means the contribution agreements between TSRI, as assignor, and
Borrower, as assignee, in respect of the transfer of the Equipment and Contracts
in the forms attached as Exhibit A-1 and Exhibit A-2, respectively.      
“Credit Parties” means Borrower and Guarantor and “Credit Party” means either of
them.       “Default” means any of the events described in Section 7.1
regardless of whether any requirement in connection with such event for the
giving of notice, the lapse of time, or both, has been satisfied or met.

2



--------------------------------------------------------------------------------



 



    “Deposit Account” means each deposit account established at the Deposit
Account Bank into which all Contract Receivables due under any Contract are to
be deposited by the applicable Obligor, Borrower or Guarantor for the benefit of
Lender over which Lender has a perfected security interest by way of a Deposit
Account Control Agreement with a Deposit Account Bank.       “Deposit Account
Bank” means one or more commercial banks acceptable to Lender.       “Deposit
Account Control Agreement” means a deposit account control agreement entered
into by Borrower, Lender and a Deposit Account Bank in respect of the Deposit
Account in form and substance satisfactory to Lender.       “Draw Amount” has
the meaning set out in Section 2.3(a).       “Equipment” means: (i) any seismic
equipment contributed by TSRI to Borrower pursuant to a Contribution Agreement
on or prior to the Closing Date, and (ii) any additional seismic equipment
contributed to Borrower including any additional seismic equipment that replaces
the seismic equipment identified in subsection (i) in the ordinary course of the
Borrower’s business, in each case, together with all parts, spare parts,
accessories, attachments, upgrades, improvements, replacements, substitutions,
additions, accessions, alterations and repairs incorporated therein or affixed
thereto, and all proceeds thereof (including insurance proceeds); and “related
Equipment” shall, when used with reference to any Contract, mean the Equipment
subject to that respective Contract. For greater certainty, any equipment leased
from Hewlett Packard shall not be included in the definition of “Equipment”.    
  “Event of Default” means any of the events specified in Section 7.1, provided
that any requirement in connection with such event for the giving of notice, the
lapse of time or both, has been satisfied or met.       “Fiscal Year” means the
fiscal year of Borrower, which commences each January 1 and ends each
December 31.       “GAAP” means generally accepted accounting principles in the
United States of America as approved by the American Institute of Certified
Public Accountants that are in effect from time to time, applied in a consistent
manner from period to period.       “Guaranty” means the guaranty from Guarantor
in favor of Lender in respect of the Indebtedness of Borrower in form and
substance satisfactory to Lender.       “HSBC” means HSBC BANK USA, N.A., in its
capacity as administrative agent under the HSBC Credit Agreement, together with
its successors and assigns.       “HSBC Credit Agreement” means that certain
Amended and Restated Credit Agreement dated as of July 3, 2008, among Guarantor,
as domestic borrower, ION International S.À R.L., a Luxembourg private limited
company (société a responsabilité limitée), as foreign borrower, the guarantors
from time to time party thereto, HSBC BANK USA, N.A., as administrative agent,
and the other financial institutions party from

3



--------------------------------------------------------------------------------



 



    time to time thereto, as lenders, as the same may be amended, restated,
supplemented or otherwise modified from time to time.

    “Hypothec” means a moveable hypothec executed by Borrower in favor of Lender
in form and substance satisfactory to Lender.       “Indebtedness” means the
aggregate principal amount of the Loan made by Lender to Borrower hereunder, all
accrued but unpaid interest thereon, and all other amounts that Borrower may
from time to time be obligated to pay to Lender under this Agreement and the
other Loan Documents.       “Insolvency Proceeding” means, with respect to any
Person, any voluntary or involuntary insolvency, bankruptcy, receivership,
custodianship, liquidation, dissolution, reorganization, assignment for the
benefit of creditors, appointment of a custodian, receiver, trustee or other
officer with similar powers, or any other proceeding for the liquidation,
dissolution or other winding up of such Person, whether under the Bankruptcy
Code or any other bankruptcy or insolvency laws, or any laws relating to relief
of debtors, readjustment of indebtedness or reorganization, composition or
extension of indebtedness.       “Interest Period” means a period (i) in the
case of the first Interest Period, commencing on the Closing Date of the Loan
and ending on and including the first Payment Date and (ii) for each successive
Interest Period, commencing on each Payment Date and ending on, and including,
the next Payment Date, provided if a Payment Date is not a Business Day, then
the Interest Period shall end on the first Business Day thereafter, provided in
no event will interest be charged twice for the same day.       “Interest Rate”
means, with respect to the Loan, a rate per annum equal to the following:
(a) provided that no Event of Default has occurred and is continuing, the
interest rate of fifteen percent (15%) per annum calculated monthly (the “Fixed
Interest Rate”); and (b) upon the occurrence and during the continuation of an
Event of Default and subject to Applicable Law, the sum of, with respect to the
Loan, (i) applicable Fixed Interest Rate plus (ii) an additional 2.00% per
annum.       “Liabilities” of any Person shall at any time mean all items that,
in accordance with GAAP, would be included on the liability side of a balance
sheet of that Person as of the date in question and shall include the following
items whether or not so included in accordance with GAAP: (a) duties and
obligations (excluding unaccrued finance charges) of that Person, as obligor,
under leases, whether or not capitalized; (b) indebtedness (including, without
limitation, indebtedness arising under conditional sale or other title retention
agreements, but excluding, however, prepaid interest thereon) secured by a Lien
in property owned or being purchased by that Person, whether or not such
indebtedness shall have been assumed by that Person; and (c) all contingent
obligations of that Person.       “Lien” means any lien, encumbrance or security
interest of any kind whatsoever, whether arising under a Security Instrument or
as a matter of law, judicial process or otherwise.

4



--------------------------------------------------------------------------------



 



    “Loan” means the loan that Lender makes to Borrower under Article 2 of this
Agreement.       “Loan Documents” has the meaning set out in Section 4.1(d).    
  “Loan Limit” means US$20,000,000; a portion of which shall be available to
Borrower under this Agreement and the remaining amount (if any) shall be made
available to Canadian Borrower under the Canadian 2009 Loan Agreement.      
“Material Adverse Change” means any change, event, violation, circumstance or
effect that, when considered individually or when aggregated with other changes,
events, violations, circumstances or effects, is or would reasonably be expected
to have a Material Adverse Effect.       “Material Adverse Effect” means a
material adverse effect on: (i) the business, property, assets, liabilities,
operations, condition (financial or otherwise) or affairs of Borrower or
Guarantor, taken as a whole; (ii) the ability of Borrower or Guarantor to
perform its obligations under any of the Loan Documents; or (iii) the ability of
Lender to enforce its rights and remedies under any of the Loan Documents.      
“Maturity Date” means July 31, 2014.       “Note(s)” means the promissory note
or notes issued by Borrower in connection with each borrowing under the Loan, in
form and substance as set out in Exhibit D attached hereto.       “Obligations”
means the Indebtedness, together with any and all other duties, obligations,
undertakings and amounts required to be paid or performed by Borrower and/or
Guarantor under this Agreement and each Loan Document executed pursuant hereto.
      “Obligor” means, with respect to a Contract, each Person having a payment
obligation under or with respect to such Contract.       “Payment Date” means
the first (1st) day of each calendar month, or if such day is not a Business
Day, the next Business Day.       “Permitted Jurisdictions” means, collectively,
the United States and Canada and each other jurisdiction to which the Lender has
consented in writing, such consent not to be unreasonably withheld, delayed or
conditioned; provided that Lender has taken those steps reasonably required to
obtain a valid, enforceable and perfected first lien, charge and security
interest in the Equipment in each such jurisdiction.       “Permitted Liens”
means:

  (i)   inchoate liens for taxes, assessments or other governmental charges or
levies not at the time delinquent or being contested in good faith by
appropriate proceedings;

5



--------------------------------------------------------------------------------



 



  (ii)   non-consensual statutory Liens arising in the ordinary course of
Borrower’s business to the extent such Liens secure indebtedness that is not
overdue; and     (iii)   rights of Obligors under Contracts in the related
Equipment.

    “Person” means any natural person, corporation, limited liability company,
trust, joint venture, company, partnership, firm, association, government,
governmental agency or any other entity, whether acting in an individual,
fiduciary or other capacity.       “Pledge Agreement” means the non recourse
securities pledge agreement from TSRI in favor of Lender in respect of all the
outstanding equity securities of Borrower owned by TSRI in form and substance
satisfactory to Lender.       “Proceeds” has the meaning given to such term in
the UCC.       “Quarterly Report” means a completed report substantially in the
form of Exhibit C hereto signed and delivered by a senior officer of Borrower.  
    “Residual Proceeds” means, as to a Contract, all Contract Receivables and
monetary value received by Borrower, net of any out of pocket costs incurred in
connection with obtaining such Contract Receivables and monetary value, after
all of the obligations of the Obligor during the originally scheduled term of
the Contract (including the payment of all taxes and charges relating to the
Equipment) have been paid in full, including net proceeds realized from the
sale, re-lease or rental of the Equipment or the renewal or extension of the
Contract.       “Scheduled Repayment” has the meaning provided in Section 2.8.  
    “Security Deposits” means monies held by Borrower on behalf of Obligors as
collateral for obligations of such Obligors under the Contracts.       “Security
Instrument” means any security agreement, pledge agreement, lease intended as
security, conditional sale contract, chattel mortgage, assignment, control
agreement or other agreement, or any amendment, restatement, supplement, renewal
or replacement thereof or thereto, or any financing statement or financing
change statement, in each case granting, evidencing or perfecting any security
interest in personal property.       “Taxes” shall have the meaning provided in
Section 6.1(c).       “TSRI” means Texas Seismic Rentals, Inc., a Texas
corporation, and wholly-owned subsidiary of Guarantor; and its successors and
permitted assigns.       “UCC” means the New York Uniform Commercial Code and
all regulations and administrative orders thereunder, as from time to time in
effect in the State of New York; provided, however, that if by reason of
mandatory provisions of law, any and all of the attachment, perfection or
priority of the security interest of Lender in and to the Collateral is governed
by the personal property security legislation as in effect in a

6



--------------------------------------------------------------------------------



 



    jurisdiction other than the State of New York, the term “UCC” shall mean the
Uniform Commercial Code as in effect in such other jurisdiction for purposes of
the provisions relating to such attachment, perfection or priority and for
purposes of definitions related to such provisions.

    “US Dollars”, “USD” and “US$” means lawful money of the United States of
America.   1.2   Other Terms. All accounting terms not specifically defined
herein shall be construed in accordance with GAAP. All terms used in the UCC,
and not specifically defined herein, are used herein as defined therein.   1.3  
Interpretation. As used in this Agreement, the words “include”, “includes” and
“including” shall be deemed to be followed by the phrase “without limitation,”
the word “or” is not exclusive, and the word “will” shall be construed to have
the same meaning and effect as the word “shall”. Unless the context requires
otherwise (a) any definition of or reference to any agreement, instrument or
other document herein shall be construed as referring to such agreement,
instrument or other document as from time to time amended, restated,
supplemented or otherwise modified (subject to any restrictions on such
amendments, restatements, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns (subject to any restrictions on assignments set
forth herein), (c) the words “herein”, “hereof” and “hereunder”, and words of
similar import, shall be construed to refer to this Agreement in its entirety
and not to any particular provision hereof, and (d) all references herein to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, this Agreement unless
another document is specifically referenced.   1.4   U.S. Currency. Unless
otherwise specified herein, all amounts and values referred to in this Agreement
shall refer to lawful money of the United States. Notwithstanding the foregoing,
all payments made hereunder shall be made in the currency in respect of which
the obligation requiring such payment arose.   1.5   Determination of Rates and
Basis of Calculation of Interest.

  (a)   The rates of interest and fees shall be determined by Lender whenever
such determination is required for any purpose of this Agreement in accordance
with the terms and conditions provided herein, and such determination shall be
prima facie evidence of such rate absent manifest error.     (b)   All interest
payments to be made under this Agreement shall be paid without allowance or
deduction for deemed re-investment or otherwise, both before and after maturity
and before and after default and/or judgment, if any, until payment of the
amount on which such interest is accruing, and interest will accrue on overdue
interest, if any.     (c)   In calculating interest or fees payable under this
Agreement for any period, unless otherwise specifically stated, the first day of
such period shall be included and the last day of such period shall be excluded.

7



--------------------------------------------------------------------------------



 



  (d)   Unless otherwise stated, wherever in this Agreement reference is made to
a rate of interest “per annum” or a similar expression is used, such interest
will be calculated on the basis of a calendar year of 365 days or 366 days, as
the case may be, and using the nominal rate method of calculation, and will not
be calculated using the effective rate method of calculation or on any other
basis that gives effect to the principle of deemed re-investment of interest.

1.6   Interest Rate Limitation. In the event that any provision of this
Agreement would oblige Borrower to make any payment of interest or any other
payment that is construed by a court of competent jurisdiction to be interest in
an amount or calculated at a rate that would be prohibited by Applicable Law,
then notwithstanding such provision, such amount or rate shall be deemed to have
been adjusted nunc pro tunc to the maximum amount or rate of interest, as the
case may be, as would not be so prohibited by Applicable Law, such adjustment to
be effected, to the extent necessary, as follows:

  (i)   firstly, by reducing the amount or rate of interest otherwise required
to be paid under Article 2 of this Agreement; and     (ii)   thereafter, by
reducing any fees, commissions, premiums and other amounts that would constitute
interest for the purposes of Applicable Law.

ARTICLE 2
THE LOAN; COLLATERAL

2.1   The Loan. On the terms and subject to the conditions set forth in this
Agreement, Lender establishes and agrees to make available to Borrower a
committed non-revolving term loan facility at the applicable Interest Rate.  
2.2   Loan Limit. The maximum outstanding borrowings under the Loan shall not at
any time exceed the Loan Limit.   2.3   Advance; Non-Revolving Feature of Loan.

  (a)   On the Closing Date, Borrower may only draw under this Agreement by way
of a single borrowing in a maximum amount of (i) US$3,674,838.81 (the “Draw
Amount”).     (b)   On June 29, 2009, any undrawn commitment of Lender under
this Agreement shall be automatically cancelled. No amounts repaid or prepaid by
Borrower under this Agreement may be reborrowed.

2.4   Purpose of Loan. Borrower may use the proceeds of the Loan for general
corporate purposes, working capital or to repay Liabilities.   2.5  
Restrictions on Borrowing. Borrower shall not request a borrowing under the Loan
if a Default or Event of Default exists at such time or if the result thereof
would create or cause a Default or Event of Default.

8



--------------------------------------------------------------------------------



 



2.6   Evidence of Indebtedness. Lender shall maintain accounts and records
evidencing the Obligations of Borrower to Lender under this Agreement. Lender’s
accounts and records shall constitute prima facie evidence of the Indebtedness
of Borrower to Lender under this Agreement in the absence of manifest error.  
2.7   Procedure of Requesting the Loan. Borrower hereby requests the Draw Amount
on the Closing Date. Borrower shall indemnify Lender against any loss or expense
incurred by Lender as a result of any failure by it to fulfill on or before the
date specified for such borrowing the applicable conditions set forth in
Sections 4.1 and 4.2, including, without limitation, any loss or expense
incurred by reason of the liquidation or re-employment of deposits or other
funds acquired by Lender to fund any loan to be made by Lender as part of such
borrowing if such loan, as a result of such failure, is not made on such date.  
2.8   Scheduled Repayments. Subject to the terms of this Agreement, Borrower
shall permanently repay the principal amount of all borrowings outstanding under
the Loan in the following amounts and on the following dates (each a “Scheduled
Repayment”):

  (a)   for the period from the Closing Date to and including June 30, 2009,
Borrower shall make a payment of interest only on July 1, 2009 based on the
applicable Interest Rate and the Draw Amount;     (b)   for the period from
July 1, 2009, to and including July 31, 2009, Borrower shall make a payment of
interest only on August 1, 2009 based on the applicable Interest Rate and the
Draw Amount;     (c)   sixty (60) equal monthly installments, payable monthly in
arrears on the Payment Date, each monthly installment in the amount as set out
in the amortization schedule annexed to each Note, with the first monthly
payment due on September 1, 2009; and     (d)   all remaining outstanding
principal of the Loan together with all accrued interest, fees and other amounts
then unpaid by Borrower with respect to the Loan, on the Maturity Date.

2.9   Prepayment.

  (a)   Borrower may not voluntarily prepay all or any outstanding borrowings
under the Loan during the period from the Closing Date until and including
July 31, 2012.     (b)   During the period commencing August 1, 2012 until and
including January 31, 2014, Borrower may make a prepayment of the outstanding
principal balance of the Loan plus all accrued and unpaid interest through such
date plus all fees that are then owing and due provided that: (i) Borrower pays
to Lender a prepayment fee equal to the amount of 3% of the outstanding
principal balance of the Loan at such time, and (ii) Borrower provides thirty
(30) days prior written notice to Lender.

9



--------------------------------------------------------------------------------



 



  (c)   From and after February 1, 2014, Borrower may at any time, without
payment of any penalty or fee, upon thirty (30) days prior written notice to
Lender, make a prepayment of the outstanding principal balance of the Loan plus
all accrued and unpaid interest through such date plus all fees that are then
owing and due.     (d)   Borrower may make a prepayment against the outstanding
principal balance of the Loan as contemplated and permitted by
Section 6.2(g)(ii)(B) provided that all terms and conditions of Section 6.2(g)
are complied with by Borrower and Guarantor.

    Upon indefeasible payment in full of all amounts owing under or in
connection with the Loan, and upon Borrower’s written request, Lender shall
release its security interest in the Collateral securing the Loan.   2.10  
Payments Generally. Each payment under this Agreement shall be made for value at
or before 1:00 p.m. (New York time) on the day such payment is due, provided
that, if any such day is not a Business Day, such payment shall be deemed for
all purposes of this Agreement to be due on the Business Day next following such
day (and any such extension shall be taken into account for purposes of the
computation of interest and fees payable under this Agreement). All payments
shall be made by Borrower to Lender by way of wire to the following account:

Account Name: ICON Leasing Fund Twelve, LLC
Account Number: 590411942
Bank Name: JP Morgan Chase
Bank Address: New York, NY
ABA: 021000021

2.11   Fees. The Borrower shall pay Lender a fee of 0.50% of the Draw Amount on
each of the 12th, 24th, 36th and 48th Payment Dates. Lender acknowledges receipt
from Borrower of an irrevocable and fully earned commitment fee of $300,000.  
2.12   Illegality. If the introduction of or any change in any Applicable Law or
in the interpretation or application thereof by any court or by any governmental
authority charged with the administration thereof, makes it unlawful or
prohibited for Lender to make, to fund or to maintain its commitment or any
portion thereof or to perform any of its obligations under this Agreement,
Lender may, by 30 days written notice to Borrower (unless the provision of the
Applicable Law requires earlier prepayment in which case the notice period shall
be such shorter period as required to comply with the Applicable Law), terminate
its obligations under this Agreement (or those that are unlawful or prohibited
as the case may be) and in such event, Lender shall have no obligation to fund
the Loan and Borrower shall (to the extent required) prepay such borrowings
under the Loan forthwith (or at the end of such period as Lender in its
discretion agrees), without notice or penalty (other than breakage costs),
together with all accrued but unpaid interest and fees as may be applicable to
the date of payment.

10



--------------------------------------------------------------------------------



 



ARTICLE 3
COLLATERAL SECURITY

3.1   Grant of Security. As general and continuing collateral security for the
due payment and performance of the Obligations, Borrower charges, pledges and
assigns to Lender, and grants to Lender a lien and security interest in, all of
the following present and after acquired personal property and undertakings of
Borrower:

  (a)   all Equipment;     (b)   all Contracts and Contract Receivables;     (c)
  all checks, money orders, wire transfers, notes, drafts and other orders for
payment of money or other remittances payable to Borrower and the depository
accounts in the name of Borrower, including all Deposit Accounts, and including
all sums now or hereafter on deposit in or payable to and any interest accrued
or payable on the credit balances therein;     (d)   any guarantees, supporting
obligations or other collateral securing payment of the Contracts;     (e)   any
and all other personal property of the Borrower; and     (f)   all Proceeds of
any of the foregoing (collectively, clauses (a) through (f), the “Collateral”).

3.2   Limitations on Grant of Security. If the grant of any security interest in
any Contract under Section 3.1 would result in the termination or breach of the
governing agreement relating to such Contract, then the applicable Contract will
not be subject to any security interest under Section 3.1 but will be held in
trust by Borrower for the benefit of Lender. In addition, the security interests
created by this Agreement do not extend to the last day of the term of any
lease, rental contract or other agreement now held or hereafter acquired by
Borrower. Such last day will be held by Borrower in trust for Lender and, on the
exercise by Lender of any of its rights under this Agreement following an Event
of Default, will be assigned by Borrower as directed by Lender.   3.3  
Attachment. Borrower confirms that value has been given by Lender to Borrower,
that Borrower has rights in the Collateral (other than after-acquired property)
and that Borrower and Lender have not agreed to postpone the time for attachment
of the security interests created by this Agreement to any of the Collateral.
The security interests created by this Agreement are intended to attach: (i) to
existing Collateral when Borrower signs this Agreement; and (ii) to Collateral
subsequently acquired by Borrower immediately upon Borrower acquiring any rights
in such Collateral. The security interests created by this Agreement will have
effect and be deemed to be effective whether or not the Obligations or any part
thereof are owing or in existence before or after or upon the date of this
Agreement.

11



--------------------------------------------------------------------------------



 



3.4   Additional Security. The security interests created by this Agreement are
in addition and without prejudice to any other security interests now or later
held by Lender. No security interests held by Lender will be exclusive of or
dependent upon or merge in any other security interests, and Lender may exercise
its rights under such security interests separately or in combination.

3.5   Cooperation of Lender While in Possession of Collateral. To the extent
Lender has perfected its security interest in Collateral by possession of such
Collateral, Lender agrees to permit the Borrower reasonable access to such
Collateral (including making or allowing the Borrower to make copies of any
Contracts that are in the possession of the Lender).

ARTICLE 4
CONDITIONS

4.1   Conditions Precedent to the Loan —Borrowing. The obligation of Lender to
make available the borrowing under this Agreement is subject to the terms and
conditions of this Agreement and is conditional upon satisfactory evidence being
given to Lender and its counsel as to compliance with the following conditions:

  (a)   Representations and Warranties. Each of the representations and
warranties contained in this Agreement shall be true and correct as if made by
the Borrower and the Guarantor contemporaneously with the borrowing under the
Loan.     (b)   Resolutions and Certificates. Lender shall have received, duly
executed and in form and substance satisfactory to it:

  (i)   a copy of the certificate of formation or articles of incorporation and
by-laws of each Credit Party and TSRI and a copy of the resolutions of the board
of directors of each Credit Party and TSRI authorizing the execution, delivery
and performance of the Loan Documents, certified in each case by a senior
officer of the applicable Credit Party and TSRI;     (ii)   a certificate of
incumbency for each Credit Party and TSRI showing the names, offices and
specimen signatures of the officers who will execute the Loan Documents; and    
(iii)   a certificate of status for each Credit Party and TSRI or its equivalent
from its jurisdiction of organization.

  (c)   Legal Opinions. Lender shall have received favorable legal opinions from
(i) David L. Roland, the general counsel of Guarantor, in connection with the
due authorization, execution and delivery of the Loan Documents by the Credit
Parties and TSRI and (ii) and Mayer Brown LLP, New York counsel to the
Guarantor, regarding the enforceability of the Loan Documents and related
matters, which opinions shall be satisfactory to the Lender and its counsel,
acting reasonably

12



--------------------------------------------------------------------------------



 



  (d)   Delivery of Agreements. The Credit Parties shall have executed and
unconditionally delivered, or caused to be executed and delivered, the following
documents to Lender (collectively, the “Loan Documents”):

  (i)   this Agreement;     (ii)   the Assignment;     (iii)   the Pledge
Agreement together with (a) original share certificates evidencing the equity
securities owned by TSRI in the Borrower, and (b) duly executed share transfer
power in respect thereof undated in blank;     (iv)   the Guaranty;     (v)  
the Note in connection with the Draw Amount; and     (vi)   the Deposit Account
Control Agreement.

  (e)   No Default or Event of Default. No Default or Event of Default has
occurred and is continuing under this Agreement or any other Loan Document.    
(f)   First Priority Security Interest. Satisfactory evidence that Lender has a
valid and perfected first priority (subject to Permitted Liens) security
interest in the Collateral in all jurisdictions deemed necessary or advisable by
the Lender and its counsel, including confirmation that UCC financing statements
naming Borrower (and with respect to the Pledge Agreement, TSRI), as debtor, and
Lender, as secured party, in all jurisdictions required by Lender, have been
submitted for filing.     (g)   Insurance. Lender shall have received a
satisfactory certificate of insurance issued by Borrower’s insurance broker (the
insurance policies issued by a reputable underwriter satisfactory to Lender) in
respect of all policies maintained by the Borrower naming Lender as a first loss
payee and additional insured.     (h)   Lender Fees. All fees and expenses
payable pursuant to the terms and conditions of the letter dated May 21 from the
Lenders to the Borrower otherwise due and payable by the Borrower to the Lender
shall have been paid or shall contemporaneously be paid to the Lender including,
but not limited to, the Commitment Fee.     (i)   Legal Fees. The legal fees and
disbursements of the Lender’s counsel that have been invoiced on or prior to the
Closing Date shall have been paid.     (j)   HSBC Release. A satisfactory
release from HSBC in respect of any security interest, lien, claim or
encumbrance in respect of the Collateral.     (k)   Bankruptcy Remoteness.
Borrower shall be a “bankruptcy remote” entity that is satisfactory to Lender
and its legal counsel.

13



--------------------------------------------------------------------------------



 



  (l)   Liens against Equipment. There shall be no liens, encumbrances or other
security interests charging any of the Equipment, other than security interests
in favor of Lender or other Liens not otherwise prohibited under Section 6.2(b).
    (m)   Material Adverse Change. A Material Adverse Change shall not have
occurred.     (n)   Deposit Account. A Deposit Account is opened and the
accompanying Deposit Account Control Agreement is entered into with the Deposit
Account Bank.     (o)   Contribution Agreement. Lender has received a copy of
the executed Contribution Agreements and Lender is satisfied with terms and
conditions of transfer of the Equipment and contracts to Borrower pursuant to
such Contribution Agreements.

ARTICLE 5
REPRESENTATIONS, WARRANTIES AND COVENANTS

5.1   Borrower’s Representations and Warranties.

  (a)   General Representations and Warranties as to Borrower. To induce Lender
to enter into this Agreement, Borrower represents and warrants to Lender as
follows, which representations and warranties shall be deemed to be continuing
and true from the time of Borrower’s execution of this Agreement until all of
the Obligations hereunder and under each Assignment shall have been paid and
performed in full:

  (i)   Organization, etc. Borrower is a corporation validly organized and
existing and in good standing under the laws of the State of Texas, is duly
qualified to do business and in good standing as an extra-provincial corporation
in each jurisdiction where the failure to so qualify might have a Material
Adverse Effect and has full power and authority to own its property and conduct
its business substantially as presently conducted by it. Borrower has full power
and authority to enter into and to perform its Obligations under this Agreement
and each other Loan Document executed by it pursuant hereto.     (ii)   Due
Authorization. The execution and delivery by Borrower of this Agreement and each
Loan Document executed by it pursuant hereto and the performance by Borrower of
its Obligations hereunder and thereunder and the borrowings hereunder by
Borrower have been duly authorized by all necessary corporate action of
Borrower, do not require any approval or consent of any governmental agency or
authority, do not and will not conflict with, result in any violation of, or
constitute any default under, any provision of the certificate of formation or
by-laws of Borrower or any agreement binding upon or applicable to it (other
than any agreement with respect to which a waiver has been obtained), or any
present Applicable Law or governmental regulation or court decree or order
applicable to it

14



--------------------------------------------------------------------------------



 



      and will not result in or require the creation or imposition of any Lien
in any of its properties pursuant to the provisions of any present agreement
binding upon or applicable to it.

  (iii)   Validity of This Agreement, etc. This Agreement is, and each other
Loan Document executed by it pursuant hereto will on the due execution and
delivery thereof be, the legal, valid and binding obligation of Borrower,
enforceable in accordance with its terms, subject only to bankruptcy,
insolvency, reorganization, moratorium or similar laws at the time in effect
affecting the enforceability of the rights of creditors generally; and equitable
principles limiting the availability of the remedy of specific enforcement.    
(iv)   Financial Information. All balance sheets, statements of income,
shareholders’ equity, and cash flows and other financial information that have
been furnished by Borrower to Lender in connection with this Agreement or the
transactions contemplated hereby have been prepared in accordance with GAAP
(except in the case of any unaudited statements, to the extent of the limited
nature of the footnotes and subject to normal year-end adjustments) consistently
applied throughout the periods involved (except as disclosed therein) and
present (except as aforesaid with respect to unaudited statements) fairly the
financial condition of Borrower as at the dates thereof and the results of its
operations for the periods then ended.     (v)   Absence of Default. Borrower is
not in default (after taking into account grace periods) in the payment of any
liabilities representing any borrowing or financing or any other material
liability or under any law or governmental regulation or court decree or order
materially affecting its property or business.     (vi)   Litigation. No
litigation, arbitration or governmental investigation or proceeding is pending
or, to the knowledge of Borrower, threatened against Borrower or any of its
properties that, if adversely determined, could reasonably be expected to have a
Material Adverse Effect.     (vii)   No Material Contingent Liabilities.
Borrower does not have any material contingent liabilities of any kind.    
(viii)   Taxes. Borrower has filed all tax returns and reports required by law
to have been filed by it (including, without limitation, all Taxes applicable to
or arising out of the Equipment and the Contracts, the proceeds thereof or the
leasing or financing thereof) and has paid, or will pay when due, all Taxes and
governmental charges thereby shown to be owing except to the extent that the
Borrower has contested the validity thereof in good faith by appropriate
proceedings and has set aside on its books adequate reserves with respect
thereto.

15



--------------------------------------------------------------------------------



 



  (ix)   Absence of Lien. Borrower is the owner of the Equipment, Contracts and
other Collateral, free and clear of all Liens, other than the Liens permitted
pursuant to Section 6.2(b).     (x)   Contracts. Borrower and Guarantor covenant
that each Contract has or will have arisen out of a bona fide transaction,
accurately evidenced by the written terms of the Contract. The Borrower only
maintains one original of each Contract and to the extent any Contract
constitutes “chattel paper” (as defined in the UCC), the original chattel paper
counterpart is in Borrower’s possession. No single “authoritative copy” of
“electronic chattel paper” (each term as used in the UCC) exists with respect to
any Contract.     (xi)   Accuracy of Information. All written information
heretofore or contemporaneously herewith furnished by or on behalf of Borrower
to Lender for purposes of, or in connection with, this Agreement or any
transaction contemplated hereby is, and all other such written information
hereafter furnished by or on behalf of Borrower to Lender will be, true and
accurate in every material respect on the date as of which such information is
dated or certified and does not omit any material fact necessary to make such
information not misleading.     (xii)   Security Interest. Each security
interest in the Collateral granted pursuant to Section 3.1 is a valid,
enforceable, first priority (subject to Permitted Liens) Lien that has attached,
and has been timely and properly perfected under the provisions of the UCC or
similar law relating to the perfection and priority of the security interest
granted.     (xiii)   Eligible Contracts. Each Contract represents the absolute
obligation of the related Obligor to pay the amounts set forth therein, free
from any and all claims, defenses or rights of counterclaim against Lender.    
(xiv)   Security Deposits. Borrower has not received and does not hold any
security deposit for any Contract.     (xv)   Location of Equipment. The
property, assets and the Equipment of Borrower are located in Permitted
Jurisdictions, and in no other jurisdiction .     (xvi)   Margin Regulations.
Borrower is not engaged, principally or has one of its important activities, in
the business of purchasing or carrying margin stock (within the meaning of
Regulation U issued by the Federal Reserve Bank), or extending credit for the
purpose of purchasing or carrying margin stock.     (xvii)   Investment Company
Act. None of the Credit Parties or any Affiliate of a Credit Party (A) is or is
required to be registered as an “investment

16



--------------------------------------------------------------------------------



 



      company” under the Investment Company Act of 1940 or (B) subject to
regulation under any Applicable Law that limits its ability to incur debt.

  (xviii)   Solvency. (A) The fair value of the property of each Credit Party is
greater than its total amount of liabilities, including contingent liabilities,
(B) the present fair salable value of the assets of each Credit Party is not
less than the amount that will be required to pay the probable liability of such
Person on its debts as they become absolute and matured, and (C) each Credit
Party is able to pay its debts and liabilities, contingent obligations and other
commitments as they mature in the ordinary course of business.

5.2   Guarantor Representations and Warranties. To induce Lender to enter into
this Agreement, Guarantor represents and warrants to Lender as follows, which
representations and warranties shall be deemed to be continuing and true from
the time of Guarantor’s execution of this Agreement until all of the Obligations
hereunder are paid and fully performed:

  (a)   Guarantor is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware.     (b)   Guarantor has all
requisite corporate power and authority to own, lease and operate its
properties, and to carry on its business as now being conducted;     (c)   The
execution, delivery and performance by Guarantor of this Agreement and the
Guaranty and the consummation of the transactions contemplated hereby and
thereby and are within Guarantor’s corporate powers and authority and have been
duly authorized by all necessary corporate action on the part of Guarantor;    
(d)   This Agreement, the Guaranty and all other documents or writings relating
hereto or contemplated hereby or thereby to be signed by Guarantor constitute
the valid and binding obligations of Guarantor enforceable in accordance with
their respective terms, except as may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting creditors’ rights in
general, and equitable principles limiting the availability of the remedy of
specific enforcement;     (e)   The execution and performance of this Agreement
and the Guaranty by Guarantor does not violate any laws, regulations, indentures
or contracts to which Guarantor is a party or the organizational documents of
Guarantor;     (f)   Except as otherwise provided herein, no consent, approval
or authorization of, or designation, declaration or filing with, any
governmental authority is required on the part of Guarantor in connection with
the execution, delivery and performance of this Agreement or the Guaranty;    
(g)   Neither Guarantor nor any subsidiary of Guarantor to which Guarantor has
delegated its servicing responsibilities, is a party to and there is no pending
or

17



--------------------------------------------------------------------------------



 



      threatened litigation, legal or administrative proceeding or otherwise
that would, if decided against Guarantor or such subsidiary, have any material
adverse impact on Guarantor’s or such subsidiary’s ability to service the
Collateral;

  (h)   Guarantor agrees to, or cause TSRI and Borrower to, fully and completely
perform all of its obligations under the Contribution Agreement in accordance
with its terms and remakes for the benefit of Lender each of the representations
and warranties made by TSRI, if any, in the Contribution Agreement; and     (i)
  The unaudited balance sheet of Guarantor as at December 31, 2008 and the
related statement of income of Guarantor for the twelve month period then ended,
certified by its chief financial officer, present fairly in all material
respects the financial position of Guarantor at such date and the results of its
operations for the periods then ended, all in accordance with generally accepted
accounting principles consistently applied, and since said date there has been
no Material Adverse Change.

ARTICLE 6
COVENANTS

6.1   Affirmative Covenants. Guarantor and Borrower covenant and agree with
Lender that until all of the Obligations (other than any indemnities that are
not then due and owing) shall have been paid and performed in full:

  (a)   Financial Information; Quarterly Report. Guarantor and Borrower shall
furnish, or cause to be furnished, to Lender copies of the following financial
statements, reports and information:

  (i)   within forty-five (45) days after the close of each quarter of each
Fiscal Year, a Quarterly Report;     (ii)   So long as: (a) Guarantor continues
to be a public company; (b) Guarantor files its financial statements in
accordance with the requirements of the Security and Exchange Commission; and
(c) all such financial statements are available to the Lender through a public
medium, such as EDGAR; and (d) an Event of Default has not occurred and is
continuing, neither Guarantor nor Borrower shall be required to provide the
Lender with any financial statements; provided that in the event that any of the
above conditions (a) — (d) are not satisfied, Borrower and Guarantor shall be
required to furnish, or cause to be furnished, to the Lender, Borrower’s and
Guarantor’s, (i) quarterly financial statements certified by the principal
financial officer of Borrower and Guarantor, respectively, within sixty
(60) days of the end of a fiscal quarter, (ii) annual audited financial
statements for the Borrower and Guarantor, prepared by Guarantor’s certified
public accountant, must be sent to the Lender within ninety (90) days of the end
of the Guarantor’s Fiscal Year, (iii) a copy of the

18



--------------------------------------------------------------------------------



 



      compliance certificate delivered to HSBC under the HSBC Credit Agreement,
which shall include the financial covenant calculations required by the HSBC
Credit Agreement;

  (iii)   upon written request by the Lender, Guarantor or Borrower shall
deliver to Lender copies of each Contract (or to the extent any Contract
constitutes “chattel paper,” the original chattel paper counterpart) or copies
of any other document in its possession within five (5) Business Days of
Borrower’s or Guarantor’s receipt of a written request for such information; and
    (iv)   such other information with respect to the financial condition and
operations of Borrower and Guarantor as Lender may from time to time reasonably
request, provided that Lender shall bear the cost of obtaining such information
if and to the extent it is not already being compiled by or for Guarantor.

  (b)   Maintenance of Corporate Existence. Guarantor and Borrower shall cause
to be done at all times all things necessary to maintain and preserve their
respective lawful existence.     (c)   Maintenance of Special Purpose Bankruptcy
Remoteness. Guarantor and Borrower shall do, or cause to be done, at all times,
all things necessary to maintain and preserve the “special purpose bankruptcy
remoteness” of Borrower as it existed on the Closing Date, including, but not
limited to, all things necessary to maintain its separate corporate existence
and identity and all things necessary to make it apparent to third parties it is
an entity with property, assets and liabilities distinct from those of TSRI, the
Guarantor or any Affiliate of TSRI or the Guarantor.     (d)   Performance of
Covenants in Certificate. Guarantor and Borrower shall do, or cause to be done,
at all times, all things necessary for the performance and observance of all
covenants in the Certificate.     (e)   Payment of Taxes, etc. Guarantor and
Borrower shall pay and discharge, prior to the same becoming delinquent, all
taxes, assessments and other governmental charges or levies (“Taxes”) against or
on any of the Contracts or other Collateral, as well as claims of any kind that,
if unpaid, might become a Lien upon any of the Contracts or other Collateral;
provided, however, that the foregoing shall not require Borrower or Guarantor to
pay any such tax, assessment, charge, levy or claim so long as they shall
contest the validity thereof in good faith by appropriate proceedings and shall
set aside on their respective books adequate reserves in accordance with GAAP
with respect thereto.     (f)   Agreements with Respect to Equipment. Guarantor
and Borrower shall, to the best of their ability, at all times cause each item
of Equipment to be maintained, preserved and kept in good condition (as when
originally delivered), repair and

19



--------------------------------------------------------------------------------



 



      working order, subject to normal wear and tear and to be maintained in
accordance with all industry and regulatory standards and all manufacturer’s
suggested and recommended maintenance procedures (including, without limitation,
preventive maintenance) and to cause any related software to be used in
accordance with any license agreement governing such software. Borrower and
Guarantor covenant that the Equipment is capable of performing the task for
which it was originally intended and conforms to all regulatory requirements and
Applicable Laws imposed by any governmental body with respect to the Equipment.

  (g)   Notice of Default and Litigation. Guarantor and Borrower shall promptly
give notice to Lender of: (i) the occurrence of any Event of Default; (ii) any
litigation, arbitration or governmental investigation or proceeding not
previously disclosed in writing by Guarantor or Borrower to Lender that has been
instituted or, to the knowledge of Guarantor or Borrower, is threatened against
Guarantor or Borrower or any of their respective properties that, if adversely
determined, could reasonably be expected to have a Material Adverse Effect;
(iii) any material development that has occurred in any litigation, arbitration
or governmental investigation or proceeding previously disclosed in writing by
Guarantor or Borrower to Lender that, if adversely determined, could reasonably
be expected to have a Material Adverse Effect, or (iv) any other event,
development or condition which may reasonably be expected to have a Material
Adverse Effect.     (h)   Performance of Loan Document Obligations. Borrower
shall perform promptly and faithfully all of its Obligations under each Loan
Document executed pursuant hereto.     (i)   Books and Records. Guarantor and
Borrower shall each keep their respective books and records reflecting, in all
material respects, all of their respective business affairs and transactions in
accordance with GAAP and shall permit Lender (or any of representatives thereof)
at reasonable times and intervals, to visit its offices where such books and
records are kept, discuss its financial matters with their respective officers
and independent accountants (and hereby authorizes such independent accountants
to discuss their respective financial matters with Lender and its
representatives) and examine any of their books and other corporate records.    
(j)   Maintenance of Security Interest. Guarantor and Borrower each agree to
maintain the perfection of the first priority (subject to Permitted Liens)
security interest in and to the Collateral and shall not permit any other Lien
on the Collateral other than the Liens permitted pursuant to Section 6.2(b).
Guarantor and Borrower shall, at their sole cost, defend any claims with respect
to Lender’s perfected first priority security interest in the Collateral.    
(k)   Performance of Contract Duties. Guarantor and Borrower warrant that they
have performed, and each of them covenants and agrees to continue to perform,
their respective duties and obligations under each Contract.

20



--------------------------------------------------------------------------------



 



  (l)   Lender’s Performance for Borrower. If Guarantor or Borrower shall fail
to pay Taxes with respect to or maintain any Equipment in accordance herewith,
Lender may (but shall have no duty to do so), cause the same to be done or
performed; and in any such case, the amounts paid by Lender shall be immediately
upon demand reimbursed to it by Guarantor or Borrower, and shall bear interest
from the date incurred until the date in question at the applicable Interest
Rate.     (m)   Notice of Relocation. Borrower and Guarantor shall give Lender
at least thirty (30) days prior written Notice of any relocation of the chief
executive office or principal place of business of either of them.     (n)  
Contribution Agreement. Borrower shall enforce TSRI’s responsibilities to
Borrower under the Contribution Agreement in all respects and shall not waive
the performance by TSRI of its responsibilities thereunder, without the prior
written consent of Lender.     (o)   Insurance. Borrower and Guarantor shall
insure the Equipment with such insurers and with such coverage and against such
loss or damage to the full insurable value of the Equipment to the extent
insured against by comparable corporations engaged in comparable businesses or
according to industry standards. Losses under all such insurance policies
affecting the Equipment shall be payable to Lender as first loss payee. Each
such policy shall provide for a minimum of 30 days prior notice to Lender of
cancellation or lapse. Borrower shall pay or cause to be paid all premiums
necessary to maintain any such insurance policies as such premiums become due
and payable. Borrower agrees that it shall forthwith provide to Lender a
certified copy of each policy of insurance within 120 days of the Closing Date,
and shall provide a certified copy of each policy of insurance issued in
replacement of or in substitution for any policy of insurance or policies of
insurance or as a renewal of any policy of insurance or policies of insurance
within 30 days following request from Lender.     (p)   Use of Proceeds.
Borrower shall use the proceeds of all borrowings for the purposes contemplated
under this Agreement.     (q)   New Contracts. Borrower and Guarantor shall
ensure that any Contracts entered into after the Closing Date shall be in the
name of Borrower (and not Guarantor or TSRI). The Borrower shall maintain one
original of each such Contract and to the extent any such Contract constitutes
“chattel paper” (as defined in the UCC), the original chattel paper counterpart
shall remain in Borrower’s possession unless delivered to Lender under
Section 6.1(a)(iii). The Borrower shall ensure that no single “authoritative
copy” of “electronic chattel paper” (each term as used in the UCC) exists with
respect to any Contract. If reasonably requested by Lender, Borrower shall use
commercially reasonable efforts to cause the applicable third party to provide a
satisfactory consent of the assignment by way of security of such new Contract
to Lender.

21



--------------------------------------------------------------------------------



 



  (r)   Anti-Terrorism Laws. No Credit Party or any of its Affiliates shall be
in violation of the USA PATRIOT Act or any other law pertaining to the
prevention of future acts of terrorism, in each case as such laws may be amended
from time to time or be named on any list of any government agency promulgated
in connection therewith (including, without limitation, the U.S. Office of
Foreign Asset Control list, Executive Order No. 13224) that prohibits or limits
the conduct of business with or the receiving of funds, goods or services to or
for the benefit of certain Persons specified therein or that prohibits or limits
Lender from making the Loan or any extension of credit to Borrower or from
otherwise conducting business with Borrower.     (s)   Deposit Account. Borrower
and Guarantor shall direct that all Obligors pay to or deposit, and to the
extent required by Section 9.2(a), Borrower and Guarantor shall themselves pay
or deposit (or cause to be paid or deposited), all Contract Receivables together
with any proceeds from the sale of the Equipment as permitted pursuant to
Section 6.2(g) into the Deposit Account, provided that, for the avoidance of
doubt, Borrower and Guarantor may, at any time during any month during the term
of the Loan when no Default or Event of Default then exists, be permitted to
withdraw amounts from the Deposit Account so long as an amount equal to one
month’s installment payable under Section 2.8(c) remains in the Deposit Account
after giving effect to any such withdrawal.     (t)   Notice of Assignment.
Borrower shall provide each Obligor notice, in the form attached hereto as
Exhibit E, of the collateral assignment of its Contract within thirty (30) days
of the Closing Date.

6.2   Negative Covenants. Borrower and Guarantor, as applicable, covenant and
agree with Lender that until all of the Obligations shall have been paid and
performed in full:

  (a)   Debt and other Liabilities. Borrower shall not create, incur, assume or
suffer to exist or otherwise become or be liable in respect of any Liabilities
without the prior, written consent of Lender, other than:

  (i)   the Indebtedness and other Obligations;     (ii)   liabilities in
respect of Taxes, assessments, governmental charges or levies and claims of any
kind, to the extent that payment thereof shall not at the time be required to be
made or with respect to which the Borrower has contested the validity thereof in
good faith by appropriate proceedings and has set aside on its books adequate
reserves with respect thereto;     (iii)   liabilities to the Guarantor in
connection with the transfer of Contracts from the Guarantor to the Borrower
that are being paid in full on Closing Date from the proceeds of the Loan    
(iv)   other Liabilities to Lender; and

22



--------------------------------------------------------------------------------



 



  (v)   liabilities incurred in the ordinary course of business with respect to
the administration and operation of its business and consistent with the past
practices of TSRI with respect to the Equipment or Contracts.

  (b)   Creation of Liens. Borrower shall not create, incur, assume or suffer to
exist any Lien upon any of Borrower’s property, assets or Collateral, whether
now owned or hereafter acquired, except:

  (i)   the security interest granted by this Agreement or other agreements with
Lender;     (ii)   liens of carriers, warehousemen, mechanics, materialmen and
landlords incurred in the ordinary course of business for sums either not
overdue, or that are being contested in good faith and that have not resulted in
perfected liens;     (iii)   judgment liens junior and subordinate to the
security interest created under this Agreement that have been in existence less
than 20 days after the entry thereof or with respect to which execution has been
stayed; and     (iv)   Permitted Liens.

  (c)   Inconsistent Agreements. Neither Guarantor nor Borrower shall enter into
any agreement containing any provision that would be violated or breached by any
sale of Contracts hereunder or under the Contribution Agreement or the
performance by Borrower or Guarantor of its Obligations hereunder or under any
Loan Document executed by it pursuant hereto.     (d)   Relocation of Equipment.
Borrower and Guarantor shall not allow the Equipment and any other Collateral to
be moved outside of a Permitted Jurisdiction without providing at least ten
(10) Business Days prior written notice thereof to Lender. Borrower and
Guarantor shall not allow the Equipment and any other Collateral to be moved
into or through the Province of Quebec until it has executed and delivered the
Hypothec to Lender.     (e)   Not to Amalgamate, Merge, etc. Except as otherwise
permitted by Section 7.1(i), no Credit Party shall enter into any transaction or
series of related transactions (whether by way of amalgamation, merger,
winding-up, liquidation, dissolution, consolidation, reorganization,
reconstruction, continuance, transfer, sale, lease or otherwise) whereby all or
substantially all of its properties, rights or assets would become the property
of any other Person or, in the case of amalgamation, merger or continuance, of
the continuing corporation resulting therefrom; provided that Guarantor may
amalgamate into, merge with or convert or reorganize into any other Person so
long (a) as the Guarantor is or will be the surviving Person following any such
transaction or event, (b) no Event of Default then exists or would result after
giving effect to such transaction or event, including any Event of Default under
Section 7.1(i), (c) Guarantor shall have provided written notice to Lender of
such transaction or event not less than fifteen

23



--------------------------------------------------------------------------------



 



      (15) days prior to the consummation of such transaction or event,
(d) Lender is in receipt of any information reasonably requested by it from
Guarantor in respect of such transaction, and (e) Lender shall have determined
in good faith that, after giving effect to such transaction or event, the
Guarantor (as the surviving Person) is at least as credit-worthy as it was
immediately prior to the consummation of such transaction or event.

  (f)   Amendment of Certificate, etc. Guarantor and Borrower shall not do,
permit or allow, or shall cause not to be done, permitted or allowed, anything
that would result in the amendment, supplementation, revocation, restatement or
replacement of any provision of the Certificate without the prior written
consent of Lender or which would result in the violation of any provision of the
Certificate.

  (g)   Disposition of Equipment. The Borrower shall not sell, assign, transfer,
convey, lease (as lessor), contribute or otherwise dispose of, or grant any
rights with respect to the Equipment other than:

  (i)   Any lease of Equipment pursuant to a Contract; and     (ii)   Sales,
assignments, transfers, conveyances or other dispositions of Equipment provided
that no Default or Event of Default has occurred or continues to exist and that
Borrower shall either:

  (A)   substitute the sold Equipment with other seismic equipment (which shall
be free and clear of any Liens) of at least equivalent value acceptable to
Lender in its sole discretion within 30 days after the date on which the
Borrower has sold, assigned, transferred, conveyed or otherwise disposed of
Equipment for which substitute equipment (which shall be free and clear of any
Liens) has not otherwise been provided having an aggregate fair market value in
excess $100,000, or     (B)   apply the proceeds therefrom against the
outstanding principal balance of the Loan provided that: (I) such amount does
not exceed $100,000 and is paid not more than one time during any quarter of
Borrower’s Fiscal Year, and (II) the Borrower pays an administrative fee in the
amount of $15,000 to Lender for every occurrence of the above right being
exercised.

      Notwithstanding the above or any other term or provision contained in this
Agreement, Borrower shall not enter into any agreement to sell, assign,
transfer, convey or otherwise dispose of any Equipment in reliance on this
Section 6.2(g)(ii) in an individual or aggregate amount (based on the fair
market value of the Equipment) of greater than $400,000 without the prior
written consent of Lender, such written consent to be provided (or reasonably
withheld) within two (2) Business Days after Lender is in receipt of such
request by Borrower; provided, however, that the Borrower shall be permitted to
sell, assign, transfer or

24



--------------------------------------------------------------------------------



 



      convey Equipment upon the exercise by an Obligor of a purchase option set
forth in a Contract without prior written consent from Lender so long as the
Borrower has (i) provided Lender written notice of Obligors’ exercise of its
purchase option and a copy of the document exercising such option subject to any
confidentiality limitations and a written description of the replacement
equipment within two (2) Business Days after receipt of such request by Obligor,
and (ii) substituted the sold Equipment with other seismic equipment (which
shall be free and clear of any Liens) of like-kind and at least equivalent value
prior to such sale. For purposes of this Section 6.2(g), the fair market value
for the Equipment is set out in Schedule 2 attached hereto. Lender will
cooperate with Borrower’s reasonable requests to promptly deliver any chattel
paper to the purchaser of any Collateral sold in accordance with the terms of
this Section 6.2(g).

      Any payments made pursuant to Subsection 6.2(g)(ii)(B) shall be applied
against the outstanding principal balance of the Loan. If a Default or Event of
Default has occurred and is continuing, Lender may retain the proceeds from the
sale of such Equipment and may apply such proceeds in its sole discretion
against any amounts due and owing by Borrower to Lender.

ARTICLE 7
DEFAULTS AND REMEDIES

7.1   Events of Default. The occurrence of any of the following shall constitute
an Event of Default hereunder:

  (a)   Borrower or Guarantor shall fail to pay when due any Indebtedness or
other Obligation due to Lender, or failed to maintain in the Deposit Account an
amount equal to at least one month’s installment payable under Section 2.8(c),
and such failure shall continue unremedied for a period of five (5) Business
Days;     (b)   Borrower or Guarantor shall fail to duly perform and observe any
covenant or agreement contained in Section 6.1 that is not cured thirty
(30) days after the earlier of: (i) the day on which Borrower or Guarantor had
actual knowledge of such breach or reasonably ought to have known of such
breach, and (ii) notice thereof has been given to Borrower or Guarantor, as
applicable, by Lender;     (c)   Borrower or Guarantor shall fail to duly
perform and observe any covenant or agreement contained in Section 6.2;     (d)
  Any representation or warranty of Borrower or Guarantor made in this
Agreement, the Contribution Agreement or any Loan Document executed or delivered
in connection herewith or therewith, shall prove to have been materially untrue
at any time made and if curable, is not cured with twenty (20) days after the
earlier of: (i) the day on which Borrower or Guarantor had actual knowledge of
such breach or reasonably ought to have known of such breach, and (ii) notice
thereof has been given to Borrower or Guarantor, as applicable, by Lender;

25



--------------------------------------------------------------------------------



 



  (e)   Any Event of Default (as defined in the Canadian 2009 Loan Agreement)
shall have occurred and be continuing pursuant to the Canadian 2009 Loan
Agreement;     (f)   Borrower or Guarantor shall fail to duly perform and
observe any other covenant or agreement contained herein, in the Contribution
Agreement or in any Loan Document executed by it pursuant hereto or thereto, and
that failure shall continue unremedied for a period of thirty (30) days after
the earlier of: (i) the day on which Borrower or Guarantor had actual knowledge
of such breach or reasonably ought to have known of such breach, and (ii) notice
thereof has been given to Borrower or Guarantor, as applicable, by Lender;    
(g)   any event or condition occurs that results in any Liability having an
aggregate principal outstanding amount exceeding US$20,000,000 becoming due
prior to its scheduled maturity or that enables or permits (with or without the
giving of notice, the lapse of time or both) the holder or holders of such
Liability or any trustee or agent on its or their behalf to cause such Liability
to become due, or to require the prepayment, repurchase, redemption or
defeasance thereof, prior to its scheduled maturity, provided that this clause
(f) shall not apply to any secured Liability that becomes due as a result of the
voluntary sale or transfer of the property or assets securing such Liability;  
  (h)   Guarantor or Borrower shall become insolvent or generally fail to pay,
or admit in writing its inability to pay, debts as they become due; or Guarantor
or Borrower shall apply for, consent to, or acquiesce in, the appointment of a
trustee, receiver, interim receiver, receiver and manager, liquidator,
sequestrator, custodian, or other similar official for Borrower or Guarantor or
any of its respective properties, or make a general assignment for the benefit
of creditors; or, in the absence of such application, consent or acquiescence, a
trustee, receiver, interim receiver, receiver and manager, liquidator,
sequestrator, custodian, or other similar official shall be appointed for
Borrower or Guarantor or for a substantial part of its properties and not be
discharged within thirty (30) days; or any Insolvency Proceeding, or other case
or proceeding under any bankruptcy or insolvency law, or any dissolution,
winding-up or liquidation proceeding shall be commenced in respect of Borrower
or Guarantor and, if not commenced by Borrower or Guarantor, be consented to or
acquiesced in by Borrower or Guarantor or remain for thirty (30) days
undismissed; or Borrower or Guarantor shall take any action to authorize, or in
furtherance of, any of the foregoing;     (i)   without the written consent of
Lender, a Person or Persons acting in concert shall acquire in a single
transaction or a series of transactions more than fifty (50%) percent of the
voting stock of the Guarantor or additional voting stock that when added to
voting stock then held by such Person or Persons exceeds fifty percent (50%) of
the voting stock of Guarantor, provided, however, that the current shareholders
of Guarantor may transfer all of the voting stock of Guarantor to an entity
owned in its entirety by the current shareholders of Guarantor so long as (A) no
other provisions of this Agreement would be violated thereby, (B) Guarantor
gives the Lender at least 30 days prior written notice of such transfer,

26



--------------------------------------------------------------------------------



 



      describing the capitalization and ownership of the transferee, (C) no
Default or Event of Default shall have occurred and be continuing either before
or after giving effect to such transfer, and (D) all action has been taken, to
the satisfaction of Lender, such that Lender’s rights in any Collateral are
preserved;     (j)   If at any time there occurs an event or circumstance which
constitutes a Material Adverse Change;     (k)   If the Guaranty of the
Obligations shall be terminated, revoked or declared void or invalid, without
the prior written consent of Lender;     (l)   If the Pledge Agreement shall be
terminated, revoked or declared void or invalid, without the prior written
consent of Lender     (m)   If Borrower and Guarantor sells or otherwise
disposes of, or agrees to sell or otherwise dispose of, all or a substantially
all of the Equipment, in each case, whether in one transaction or a series of
related transactions; or     (n)   If Borrower or Guarantor suspends or ceases
or threatens to suspend or cease its business.

7.2   Remedies.       Upon the occurrence of an Event of Default hereunder and
in compliance with Applicable Law, Lender may exercise any or all of the
following remedies, in addition to those granted to Lender under the UCC of all
applicable jurisdictions, and any other Applicable Law:

  (i)   Lender may enforce all rights and remedies under each Contract that
constitutes Collateral under Article 3 hereof and may recover possession
(subject to the right of an Obligor to quietly enjoy the use of any Equipment,
so long as it has not breached nor defaulted in performing any of its duties or
obligations under the Contract thereof) of any Equipment subject to a Contract,
and may require that same be assembled and delivered to a specific location.
Lender shall be entitled to a decree of specific performance to enforce the
rights set forth herein.     (ii)   Lender may give, or cause Guarantor or
Borrower to give notice to each Obligor under any Contract to direct all
Contract Receivables to Lender; Lender may collect and receive any and all
Contract Receivables and other cash and non-cash proceeds that constitute part
of, or are derived from, the Collateral including, without limitation, all
renewal payments and Residual Proceeds.     (iii)   Lender may sell all or any
part of the Collateral, free from any and all claims of Borrower, in one lot and
as an entirety, or in separate lots, at public or private sale, for cash or
credit, in its discretion subject to the non-disturbance of the rights of quiet
enjoyment of the Obligors under the

27



--------------------------------------------------------------------------------



 



      Contracts. Upon any such public sale, Lender may bid for the property
offered for sale or any part thereof and the proceeds of such sale, net of
costs, shall be applied to any Obligations secured hereby as provided
hereinafter. Any such sale shall be held or conducted in a commercially
reasonable manner and at such place and at such time as Lender may specify, or
as may be required by law. Without limiting the generality of the foregoing,
Borrower expressly agrees that in any such event that Lender, without demand of
performance or other demand or notice of any kind (except notice of time and
place of public or private sale) to or upon Borrower or any other Person (all
and each of which demands and/or notices are hereby expressly waived), may
forthwith collect, receive, appropriate and realize upon the Collateral or any
part thereof. If any notification of intended disposition of any of the
Collateral is required by law, such notification shall be deemed reasonably and
properly given (i) if effectively received by Borrower at least five (5) days
before such disposition, or (ii) ten (10) days after deposit in the mail if sent
by registered mail, return receipt requested and addressed to Borrower for
Borrower at the Borrower’s address for notices under this Agreement.     (iv)  
At the request of Lender, Borrower and Guarantor shall promptly execute and
deliver to Lender such documents as Lender shall deem necessary or advisable to
enable Lender to obtain possession of the Equipment or to transfer the title to
the Equipment to any purchaser (including, without limitation, Lender) in
connection with any sale. Upon taking possession and sale of the Equipment,
Borrower shall cease to have any rights of redemption in respect of the
Equipment hereunder, and no payments thereafter made by Borrower in respect of
any or all of the Equipment shall give to Borrower any legal or equitable
interest or title in or to the Equipment or any cause or right of action at law
or in equity in respect of the Equipment against Lender, except that Lender
shall report to Borrower regarding the proceeds of the sale and the application
thereof.     (v)   Lender shall apply the net proceeds of any such collection,
recovery, receipt, appropriation, realization and sale, after deducting all
reasonable costs and expenses of every kind incurred therein or incidental to
the recovery, care, safekeeping or otherwise of any or all of the Collateral or
in any way relating to the rights of Lender hereunder, including reasonable
legal fees and expenses as follows: first to its costs and expenses in enforcing
Borrower’s or Guarantor’s obligations hereunder, then to accrued and unpaid
interest at the applicable Interest Rate, then to any other obligations of
Borrower or Guarantor hereunder and then, any remainder, if any, to Borrower.
Borrower or Guarantor hereby waive presentment, demand and protest (to the
extent permitted by Applicable Law) of any kind in connection with this
Agreement or any Collateral.

28



--------------------------------------------------------------------------------



 



ARTICLE 8
INDEMNITY

8.1   Indemnity. Borrower and Guarantor covenant and agree, at their sole cost
and expense and without limiting any other rights that Lender has hereunder, to
indemnify, protect and save Lender harmless against and from any and all claims,
damages, losses, liabilities, obligations, demands, defenses, judgments, costs,
disbursements or expenses of any kind or of any nature whatsoever that may be
imposed upon, incurred by or asserted or awarded against Lender and related to
or arising from the following, unless such claim, loss or damage shall be based
upon the gross negligence or willful misconduct of Lender:

  (a)   any breach by Borrower of the representations, warranties, covenants, or
other obligations or agreements made by Borrower in this Agreement, in any
Contracts or in any agreement related hereto or thereto;     (b)   the existence
of any defense or offset against any Contract resulting from an act or omission
of Borrower with respect to the sale, lease and delivery of any Equipment;    
(c)   the violation by Borrower of any Applicable Law;     (d)   the reduction,
or the claim or demand for a reduction, of any Obligor’s indebtedness under a
Contract as a result of an act or omission of Borrower;     (e)   a material
misrepresentation made by Borrower to Lender;     (f)   any alleged failure of
any Contract or the related Equipment to comply with any Applicable Law;     (g)
  any alleged failure on Borrower’s part to keep or perform any of its
obligations, express or implied, with respect to any Contract or the related
Equipment;     (h)   any alleged injury to persons or property caused by the
Equipment or any violation or invasion of any patent or invention rights in
respect of the Equipment; or     (i)   any governmental fees, charges, taxes or
penalties levied or imposed in respect to any Contract or any related Equipment,
other than income taxes or franchise taxes imposed on the Lender or any of its
Affiliates.

ARTICLE 9
SERVICING AND ENFORCEMENT OF CONTRACTS

9.1   Servicing of Contracts. Borrower and Lender hereby appoint Guarantor, and
Guarantor hereby accepts such appointment, to act as the agent for Lender with
respect to the Contracts, Contract Receivables and the Equipment in accordance
with the terms of this

29



--------------------------------------------------------------------------------



 



    Agreement. Guarantor shall be responsible for collecting all amounts payable
under the Contracts and enforcing the Contract provisions in accordance with the
terms set forth herein and Lender shall have no responsibility or liability with
respect thereto. Guarantor agrees that it shall carry out its collection
responsibilities in accordance with prudent servicing standards and that it
shall exercise that degree of skill and care consistent with the same degree of
skill and care that Guarantor exercises with respect to similar contracts and
equipment owned or serviced by Guarantor. Notwithstanding the foregoing,
Borrower and Lender acknowledge and agree that Guarantor may delegate its
responsibilities to act as agent to one or more of its subsidiaries provided
that prior written notice is given to Lender and Guarantor remains liable for
such responsibilities.   9.2   Payment from Obligors.

  (a)   Lender acknowledges that not all Contract Receivables are collected via
pre-authorized payment systems. If at any time the amount on deposit in the
Block Account is less than one month’s installment payable under Section 2.8(c),
Borrower or Guarantor shall deposit in the Deposit Account promptly, but in any
event within two (2) Business Days of receipt, all payments received from any
Obligor of any insurance proceeds with respect to Equipment, and until deposited
in the Deposit Account, Borrower and Guarantor shall hold all such amounts in
trust for the benefit of Lender. Except for Borrower’s ability to withdraw
amounts from the Deposit Account in accordance with Section 6.1(s), the Deposit
Account shall be under control of Lender and Lender may move funds out of the
Deposit Account in Lender’s sole discretion.     (b)   Until deposited in the
Deposit Account, Borrower and Guarantor shall hold all Contract Receivables that
are not pre-authorized payment systems or otherwise deposited into the Deposit
Account, in trust for the benefit of Lender.

9.3   Taxes. With respect to Taxes, Borrower and Guarantor agree that any and
all Taxes and credits, refunds or the like with respect to Taxes accrued or
assessed with respect to the Equipment or the Collateral through and including
the date of this Agreement shall be the liability of or credit of Borrower and
all liabilities shall be paid solely by Borrower or Guarantor.   9.4  
Cooperation.

  (a)   Guarantor, Borrower and Lender agree to: cooperate fully with and make
available to one another and to any taxing authority as reasonably requested all
information, records, and documents relating to Taxes relating to the Contracts
and Equipment and timely furnish one another with copies of all correspondence
received from any taxing authority in connection with any tax audit or
information request with respect to any such taxable period.     (b)   Without
limitation, and in addition to other indemnities contained herein, Borrower and
Guarantor, jointly and severally, agree to indemnify Lender relating

30



--------------------------------------------------------------------------------



 



      to any failure by Guarantor to comply with the sale and use tax laws of
any jurisdiction.

9.5   General Offset. In the event either Guarantor or Borrower fails to pay any
amount owed to Lender pursuant to this Agreement, Borrower and Guarantor agree
that Lender, in Lender’s sole discretion, may offset such amount from funds held
by Lender pursuant to this Agreement. Such offset shall not relieve Borrower
and/or Guarantor of the obligations to pay such amount and upon any such
repayment by Borrower or Guarantor, the amount refunded by Borrower or Guarantor
to Lender shall be deemed to be held by Lender pursuant to the terms and
conditions of this Agreement.

ARTICLE 10
MISCELLANEOUS

10.1   Fees, Costs and Expenses.

  (a)   Borrower and Guarantor jointly and severally agree to pay all of the
costs and expenses of Lender incurred in connection with the review,
documentation and/or preparation for closing and closing of this transaction,
and the Loan, including but not limited to, all reasonable legal fees, and
out-of-pocket expenses of Lender and Lender’s legal counsel related to this
transaction, and all audit fees as provided in Section 6.1(g) hereof.     (b)  
Borrower and Guarantor jointly and severally agree to pay all cost and expenses,
including Lender’s reasonable legal fees with respect to the enforcement of this
Agreement or the Loan, or realizing on the Collateral therefor, or any waivers
granted by Lender hereunder, or any Amendment hereto agreed to by Lender.

10.2   Power of Attorney. Borrower and Guarantor hereby irrevocably constitute
and appoint Lender as Borrower’s and Guarantor’s attorney-in-fact with full
power of substitution, for Borrower and Guarantor, and in Borrower’s and
Guarantor’s name to do, at Lender’s option and at Borrower’s and Guarantor’s
expense, all lawful acts and things that Lender may deem necessary to perfect
and continue the perfection of any security interest created hereunder and to
ask, demand, collect (including, but not limited to, the execution, in
Borrower’s or Guarantor’s name, of notification letters) sue for, compound and
give acquittance for any and all Contract Receivables assigned hereunder and to
endorse, in writing or by stamp, Borrower’s and Guarantor’s name or otherwise on
all checks for any monies in respect of the Collateral; provided that
notwithstanding the foregoing, Lender agrees that it will not exercise any such
right or power unless an Event of Default has occurred and is continuing.   10.3
  Survival. All covenants, agreements, representations, warranties, indemnities
(and obligations to repurchase) contained in this Agreement (and any and each
other agreement or instrument delivered pursuant hereto) shall survive the
execution and delivery of this Agreement and the consummation of the
transactions contemplated

31



--------------------------------------------------------------------------------



 



    hereby. All indemnities contained in this Agreement (and any and each other
agreement or instrument delivered pursuant hereto) shall survive the payment in
full of the Indebtedness and the termination of this Agreement.

10.4   Redelivery of Contracts upon Repurchase, Substitution or Payment in Full.
In connection with any repurchase or substitution of any Equipment or Contract
by Borrower or prepayment by an Obligor under any Contract, Lender shall, and
hereby does, release its security interest in the Contract, Equipment and other
collateral and shall, and hereby does, authorize Borrower or Guarantor to file
the appropriate UCC financing change statements (including partial discharges)
with respect thereto.   10.5   Broker Fees. Guarantor and Borrower represent and
warrant that no broker has been engaged by Borrower or Guarantor with respect to
the transactions contemplated by this Agreement for which Lender may be
responsible. Guarantor and Borrower will indemnify and hold harmless Lender from
any claim of any Person for any such fees, compensation or remuneration.   10.6
  Notices. Except as otherwise provided, all notices and other communications to
any party pursuant to this Agreement or any Loan Document executed by it
pursuant hereto shall be in writing, addressed or delivered to it at its address
set forth below its signature hereto or at such other address as it shall
designate in a notice to each other party, or by confirmed electronic
transmission. Any notice if mailed properly addressed shall be deemed given on
the third Business Day after mailing, postage prepaid.   10.7   Governing Law;
Consent to Jurisdiction and Service of Process. THIS AGREEMENT SHALL BE SUBJECT
TO AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK(WITHOUT REGARD TO THE
CONFLICT OF LAW PRINCIPLES THEREOF). BORROWER DOES HEREBY SUBMIT, AT LENDER’S
ELECTION, TO THE NON-EXCLUSIVE JURISDICTION AND VENUE OF ANY COURTS (FEDERAL,
PROVINCIAL OR LOCAL) HAVING A LOCATION WITHIN THE COUNTY OF NEW YORK OF THE
STATE OF NEW YORK WITH RESPECT TO ANY DISPUTE, CLAIM, OR SUIT WHETHER DIRECTLY
OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT, OR ANY RELATED
ASSIGNMENT OR ANY OF BORROWER’S OBLIGATIONS OR INDEBTEDNESS HEREUNDER. BORROWER
HEREBY IRREVOCABLY WAIVES ANY CLAIM THAT THE CITY OF CALGARY, ALBERTA IS AN
INCONVENIENT FORUM OR AN IMPROPER FORUM BASED ON LACK OF VENUE AS WELL AS ANY
RIGHT IT MAY NOW OR HEREAFTER HAVE TO REMOVE ANY SUCH ACTION OR PROCEEDING, ONCE
COMMENCED TO ANOTHER COURT ON THE GROUNDS OF FORUM NON CONVENIENS OR OTHERWISE.
THE NON-EXCLUSIVE CHOICE OF FORUM SET FORTH HEREIN SHALL NOT BE DEEMED TO
PRECLUDE THE ENFORCEMENT BY LENDER OF ANY JUDGMENT OBTAINED IN SUCH FORUM OR THE
TAKING OF ANY ACTION BY LENDER TO ENFORCE THE SAME IN ANY OTHER APPROPRIATE
JURISDICTION.   10.8   Other Documents. Borrower shall execute such other
documents and shall otherwise cooperate with Lender as Lender reasonably
requires to effectuate the transactions

32



--------------------------------------------------------------------------------



 



    contemplated hereby (including, without limitation, execution and delivery
of any security agreement, document or instrument as Lender or its legal counsel
requires from time to time to ensure that Lender has a first priority (subject
to Permitted Liens) Lien, charge and security interest against the Collateral).

10.9   Severability. Any provision of this Agreement or any instrument executed
pursuant hereto that is prohibited or unenforceable in any jurisdiction shall,
as to such jurisdiction, be ineffective to the extent of any such prohibition or
unenforceability without invalidating the remaining provisions of this Agreement
or any Loan Document or affecting the validity or enforceability of that
provision in any other jurisdiction.   10.10   Entirety. This Agreement and the
Exhibits referred to herein constitute the entire agreement between Lender and
Borrower as to the subject matter contemplated herein, and supersedes all prior
agreements and understandings relating thereto. Each of the parties hereto
acknowledges that no party hereto nor any agent of any other party whomsoever
has made any promise, representation or warranty whatsoever, express or implied,
not contained herein, concerning the subject matter hereof, to induce it to
execute this Agreement. No other agreements will be effective to change, modify
or terminate this Agreement in whole or in part unless such agreement is in
writing and duly executed by the party to be charged except as expressly set
forth herein.   10.11   Waivers, Amendments, etc. The provisions of this
Agreement and each Loan Document executed by it pursuant hereto may from time to
time be amended, modified or waived, if such amendment, modification or waiver
is in writing and consented to by the Borrower, the Guarantor and the Lender. No
failure or delay on the part of Lender or any assignee or Lender in exercising
any power or right under this Agreement or any Loan Document executed by it
pursuant hereto shall operate as a waiver thereof, nor shall any single or
partial exercise of any such power or right preclude any other or further
exercise thereof or the exercise of any other power or right. No notice to or
demand on Borrower in any case shall entitle it to any notice or demand in
similar or other circumstances. Any waiver or approval hereunder by Lender
shall, subject to such limitations as may be stated in such waiver or approval,
be applicable to subsequent transactions, and in the event of the subsequent
withdrawal or rescission of any waiver or approval, such waiver or approval
shall nevertheless be effective according to its terms as to any transaction
occurring before notice from Lender to Borrower of such withdrawal or
rescission. No waiver or approval hereunder by Lender shall require Lender to
grant thereafter any similar or dissimilar waiver or approval hereunder.   10.12
  Headings. The various headings of this Agreement and of any Loan Document
executed pursuant hereto are inserted for convenience only and shall not affect
the meaning or interpretation of this Agreement or any such Loan Document or any
provisions hereof or thereof.   10.13   Counterparts and Effectiveness. This
Agreement may be executed by the parties hereto in several counterparts with
original or verified electronic means, and each such counterpart shall be deemed
to be an original and all of which shall constitute together but one and the
same agreement, and shall be effective when signed by all parties hereto.

33



--------------------------------------------------------------------------------



 



10.14   Successors and Assigns. This Agreement shall be binding upon and shall
inure to the benefit of the parties hereto and their respective successors and
assigns, except that neither Borrower nor Guarantor may assign or transfer its
rights hereunder without the prior written consent of Lender. Lender reserves
the right to sell, assign, transfer, negotiate or grant participations in all or
any part of, or any interest in, its rights and benefits hereunder and under any
Loan Document executed by it pursuant hereto and may, in connection therewith,
disclose all documents and information that it may have relating to Guarantor,
Borrower or their respective businesses, this Agreement, and any other Loan
Document; provided, however, that so long as no Event of Default shall exist,
the Lender shall not sell, assign, transfer, negotiate or grant any
participations in all or any part of this Agreement or the Loan to any Person
that is a competitor of the Guarantor or any of its Affiliates.   10.15  
Confidentiality and Non-Disclosure. From the date hereof and except as may be
specifically required by law, no party hereto will without the prior consent of
(such consent not to be unreasonably withheld or unduly delayed) and
consultation with the other parties hereto make any written public announcement,
make any written statement or release to the media (except Lender may insert a
customary “tombstone” in a newspaper or financial publication), or make any
written statement with respect to the transactions contemplated hereby;
provided, however, Borrower agrees to provide each Obligor any required notice
of the sales of Contracts within thirty (30) days of the Closing Date hereunder,
the form and content of which shall have been approved by Lender; and further
provided, that Guarantor, Borrower and Lender may disclose the contents of this
Agreement to their respective assignees, lenders, professional advisors, or as
required by law or in connection with the enforcement of this Agreement.   10.16
  Rights Cumulative; Waivers. All rights, remedies and powers granted to Lender
hereunder are irrevocable and cumulative, and not alternative or exclusive, and
shall be in addition to all other rights, remedies and powers given hereunder,
or in or by any other instrument, or available in law or equity. Lender’s
knowledge at any time of any breach of, or non-compliance with, any
representations, warranties, covenants or agreements hereunder shall not
constitute or be deemed a waiver of any of such rights or remedies hereunder,
and any waiver of any default shall not constitute a waiver of any other
default. If, following the occurrence of an Event of Default, Lender elects in
writing to bill for and collect the Contracts, Borrower and Guarantor shall be
relieved of any further responsibility for servicing; provided, Borrower shall
remain liable for any acts or omissions committed during the period Borrower or
Guarantor was responsible for servicing the Contracts.   10.17   No Assumption
of Obligation. Notwithstanding anything contained herein, Lender assumes no
obligation or liability to any Obligor under the Contracts and no assignment of
the Contracts or Contract Documents shall impose any such obligation or
liability on Lender.   10.18   Authorization and Consent. Notwithstanding
anything contained herein, the Credit Parties authorize and consent to the
reproduction, disclosure and use by Lender of information about the Credit
Parties (including, without limitation, the Credit Parties’

34



--------------------------------------------------------------------------------



 



    names and any identifying logos) and the financing transactions provided for
herein to enable Lender to publish promotional “tombstones” and other forms of
notices of the financings provided for herein in any manner and in any media
including, without limitation, marketing materials, sales materials, printed
media or web based material.

10.19   Lender Not Fiduciary to Borrower. The relationship among the Borrower
and Lender is solely that of debtor and creditor, and Lender has no fiduciary or
other special relationship with Borrower and its Affiliates, and no term or
provision of any Loan Document, no course of dealing, no written or oral
communication, or other action, shall be construed so as to deem such
relationship to be other than that of debtor and creditor.

[*REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.*]

35



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed by their respective officers thereunto duly authorized as of the day
and year first above written.

            ARAM SEISMIC RENTALS, INC.
(“Borrower”)
      By:   /s/ David L. Roland         Name:   David L. Roland        Title:  
Vice President and Corporate Secretary
      Address:
2105 CityWest Blvd., Suite 400
Houston, Texas 77042-2839

Attn.: President        ION GEOPHYSICAL CORPORATION
(“Guarantor”)
      By:   /s/ David L. Roland         Name:   David L. Roland        Title:  
Senior Vice President, General Counsel and Corporate Secretary

    Address:
2105 CityWest Blvd., Suite 400
Houston, Texas 77042-2839

Attn.: General Counsel   





--------------------------------------------------------------------------------



 



         

            ICON ION, LLC
(“Lender”)
      By:   /s/ Signed         Name:           Title:  
      Address:
100 Fifth Avenue, 4th Floor
New York, New York 10011

Attn.: General Counsel     

